Citation Nr: 0212358	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  02-00 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Competency of the veteran to handle disbursement of funds for 
VA purposes.


REPRESENTATION

Appellant represented by:	Nancy Oliver Roberts, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to July 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the Louisville 
, Kentucky, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to be declared competent to handle disbursement of funds for 
VA benefit purposes.


FINDINGS OF FACT

The veteran does not have the mental capacity to contract or 
to manage his own affairs, including the disbursement of 
funds, without limitation.


CONCLUSION OF LAW

The veteran is not competent for VA purposes.  38 U.S.C.A. § 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.353 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence 
accompanying a Statement of the Case which was issued to him 
in May 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of this appeal.  He has also been provided with VA 
examinations by a panel of physicians in January 2001 and a 
field examiner in February 2001 which addressed the 
competency issue on appeal.  Finally, he has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claim.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The history of the veteran's claim shows that he was granted 
VA pension benefits in a September 1989 RO rating decision 
for nonservice-connected disabilities which included severe 
encephalopathy with related memory loss, rated as 100 percent 
disabling for pension purposes.  The RO also determined that 
the veteran was incompetent as of November 1989 to handle 
disbursement of funds for VA purposes.  His sister is 
currently his guardian and administers his finances with 
respect to his VA pension payments.  The determination of 
incompetency for VA benefit purposes has remained in 
continuous effect since November 1989.

In August 1999 the veteran applied for a declaration of his 
personal competency to handle disbursement of payments of his 
VA pension.  He stated that his guardian did not adequately 
administer his pension payments to his personal satisfaction 
and indicated that he wanted greater access to his funds.  He 
also asserted his belief that he was mentally capable to 
handle his own financial affairs.

Private treatment records from Corpcare include treatment 
reports from the veteran's nurse, Toni Jett, A.R.N.P., who 
noted that on neurological evaluation she found the veteran 
to be appropriately dressed and behaved and oriented as to 
time, place and person.  His speech was described by Nurse 
Jett as halting but clear.  His thought processes were slow 
but he was able to comprehend and follow directions.

The file includes a July 2000 report of contact between VA 
and the veteran's guardian, in which she informed VA that the 
veteran was being pressured by his niece and her husband to 
request that he be declared competent to handle VA funds.  
The guardian expressed her opinion that the veteran was 
unable to handle his finances as he was easily influenced by 
others, especially his niece and her husband, and that she 
accepted guardianship of the veteran to protect him from such 
undue influence.  To illustrate the veteran's level of 
competency, the guardian reported that he purchased 
lawnmowers on a yearly basis and then resold them afterwards 
for a price which was substantially less than the cost which 
he paid for them.  He reportedly had sold one lawnmower to 
his niece but never received actual payment for it.  He also 
had a history of giving away money and material goods in a 
manner which the guardian implied was frivolous.  According 
to the guardian, the veteran would call his bank to obtain 
the balance on his account and then want to spend it.  She 
believed that if the veteran was rated competent by VA and 
his funds were turned over to his control he would spend all 
of his money within one month's time.  (The guardian reported 
that the veteran's account contained approximately $22,000 at 
the time of this contact.)

In an October 2000 report of contact between VA and the 
veteran's private nurse, Glenda Harris, A.R.N.P., Nurse 
Harris reported that the veteran did not squander benefit 
payments which he received monthly from the Social Security 
Administration.  She expressed her belief that the veteran 
was capable of handling his own affairs. 

In two statements dated in October 2000 and April 2001, the 
veteran's private physician, Michael Collins, M.D., expressed 
his opinion that the veteran was competent to make his own 
decisions.  The claims file includes treatment notes from Dr. 
Collins which are significant for showing that in April 2001 
the veteran presented accurate details of his recent history 
and appeared competent to manage his own affairs.  Dr. 
Collins noted that during treatment in July 2001 the veteran 
was able to recite his address, zip code, phone number and 
Social Security number without difficulty.

In January 2001, the veteran was evaluated by a panel of 
three VA physicians to address the issue of his mental 
competency.  Prior to this evaluation his claims folder was 
reviewed by Drs. P, H and S.  In his report, Dr. P, who was a 
psychiatrist, subjected the veteran to a mental status 
examination and presented a pertinent diagnosis of severe 
dementia.  The veteran had a history of alcohol dependence 
which was now in remission.  Dr. P noted that the veteran 
displayed deteriorating mental function and increased 
dependence and assessed him with a Global Assessment of 
Functioning (GAF) score of 40, indicating some impairment in 
reality testing or communication or major impairment in 
family relations, judgment, thinking or mood.  (See The 
American Psychiatric Association Diagnostic and Statistical 
Manual, 4th edition (1994).)  In his commentary, Dr. P 
expressed his opinion that the veteran was not competent to 
manage his benefit payments and that any statements to the 
contrary would indicate that the veteran had not been 
thoroughly examined.  Dr. P also provided further commentary 
to the effect that the veteran's incompetent state was 
"quite clearly evident from the clinical interview."  The 
second physician on the panel was Dr. H, who was a 
neurologist.  Dr. H's report shows that she examined the 
veteran and found that he was unaware of who the current 
president at the time was, stating that it was Kennedy and 
then Nixon.  Dr. H commented that the veteran did reasonably 
well on managing his Social Security payments which he 
received directly in the mail.  However, Dr. H expressed 
concern about the veteran's ability to pay his own bills as 
he reported that he was not able to write checks without 
assistance.  The third physician on the panel, Dr. S, 
examined the veteran and determined that he had dementia.  
Dr. S stated that he deferred to his colleagues' opinions on 
the panel regarding the veteran's competency to manage his 
own financial affairs.   

The report of a February 2001 VA field examination shows that 
the examiner observed that the veteran had apparent dementia 
due to severe encephalopathy, manifested by black-out 
episodes and lack of recent and remote memory recall.  He had 
a history of alcohol abuse but stated that he currently did 
not drink.  He was able to function through assistance from 
his sister, who was his guardian, and his brother, niece and 
nephew.  The examiner noted that the veteran's funds were 
managed by his guardian for his own welfare and that the 
guardian took no commission for her services.  She handled 
his funds in an adequate and satisfactory manner and did not 
misuse or abuse his funds.  The veteran received $150.00 in 
weekly payments and his guardian paid his other bills.  He 
was swayed by others and had, in the past, purchased beer, 
given away money or lost funds.  He was unable to budget, 
plan or disburse funds without assistance and he remained 
incompetent for VA benefit purposes.  The field examiner 
recommended that VA continue to maintain the current 
disbursement scheme and pay the veteran his benefits via his 
legal guardian.

In June 2002, the veteran and his representative appeared at 
the RO for a video conference hearing before the undersigned 
Board Member sitting at the VA Central Office in Washington, 
D.C.  The transcript of this hearing shows, in pertinent 
part, that the veteran testified that he was initially 
declared to be incompetent because of a drinking problem that 
he had at the time.  He stated that he received successful 
treatment for his alcohol abuse and that he had since then 
stopped drinking entirely.  He reported that his brother 
initially handled his VA pension payments and that he had 
been satisfied with the manner in which he gave the veteran 
his money as needed.  However, his sister now handled his VA 
pension benefits and he was dissatisfied with the manner in 
which she distributed his money to him.  He reported that he 
had only two bills to pay per month for electricity and his 
telephone, with one gas bill payment in the winter for 
heating, and that because his expenses were very simple he 
was personally capable of managing his own financial affairs.  
He lived a simple life in a trailer which was completely paid 
and which was on land owned by his niece and her husband.  
The landowners did not charge the veteran rent.  He reported 
that he did not drive a conventional automobile but used a 
riding lawn mower as his mode of personal transport.  His 
friends and family drove him to the store for him to purchase 
groceries, clothing and other supplies.  He reported that he 
was able to cook and clean for himself and wash his clothes 
and keep his residence clean.  He was able to recite his 
address and his telephone number and perform basic 
substraction.  



Analysis

Under the law, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his or her own affairs, including the 
capacity to manage disbursement of funds without limitation.  
38 C.F.R. § 3.353(a) (2001).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c) (2001).  Determinations 
relative to incompetency should be based upon all evidence of 
record and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization and the holding of incompetency.  Id. Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his or her own affairs, 
such doubt will be resolved in favor of competency.  38 
C.F.R. § 3.353(d) (2001).

The veteran suffers from mental impairment as a result of 
dementia due to severe encephalopathy, evaluated as 100 
percent disabling for pension purposes, and has not been 
found to be competent since November 1989.  He has been 
consistently found to be incompetent since then.

Following a review of the evidence, the Board concludes that 
the veteran is not competent to handle the disbursement of VA 
funds without limitation.  As previously stated, in 
accordance with the pertinent aspect of 38 C.F.R. § 3.353(c) 
(2001) set forth above, determinations relative to 
incompetency should be based upon all evidence of record.  As 
such regulatory consideration inheres in the present 
adjudication, the Board finds it to be significant that the 
weight of the medical evidence indicates that the veteran is 
without the requisite mental capacity to manage his own 
affairs due to dementia.  Specifically, that it was the 
general consensus of the three-physician panel who evaluated 
the veteran in January 2001 that he was incapable of 
adequately managing his own financial affairs and, further, 
that the VA field examiner who examined the veteran in 
February 2001 also concluded that he was not competent for VA 
benefit purposes.  

Evidence in support of the veteran's claim consists only of 
the opinion of his personal physician, Dr. Collins, who 
believed that the veteran was competent to handle his own 
financial affairs.  This opinion is also shared by the 
veteran's private  registered nurse practitioner, Glenda 
Harris, and it appears that another private nurse, Toni Jett, 
also believed the veteran to be mentally competent.  However, 
all three opinions are rather cursory and conclusory, as 
opposed to the detailed rationales based on specific clinical 
observations which were provided by Drs. P, H and S and the 
VA field examiner in support of their determinations as to 
the veteran's mental capacity.  We therefore find that 
probative value of Dr. Collins' medical opinion, and those of 
Nurses Harris and Jett, regarding the veteran's mental 
competence are outweighed by the opinions of the three VA 
physicians and the VA field examiner.  Thus, in view of the 
preponderance of the medical evidence showing the veteran's 
inability to manage the disbursement of his VA funds, we 
conclude that the evidence clearly and convincingly favors a 
finding that the veteran is mentally incompetent for VA 
benefit purposes.


ORDER

A declaration of competency of the veteran for handling 
disbursement of funds for VA purposes is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

